Citation Nr: 1429376	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  10-43 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for headaches.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for head injury residuals.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for a back condition.


REPRESENTATION

Appellant represented by:	Larry Schuh, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Kordich, Senior Counsel


INTRODUCTION

The Veteran served on active duty from April 1964 to June 1964, and from December 1967 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In April 2012, the Veteran testified at a Travel Board hearing before the undersigned.  A transcript of this hearing is associated with the claims file.

All documents on the Virtual VA paperless claims system and the Veterans Benefits Management System (VBMS) have been reviewed and considered.

The Board notes that the RO denied the Veteran's claim for service connection for a head injury in a January 2009 rating decision.  The Veteran submitted a document, received by the RO in February 2009 asking the RO to reconsider the January 2009 rating decision which denied service connection for head injury residuals.  The Board finds that the Veteran's February 2009 document suffices as a notice of disagreement (NOD) with the January 2009 rating decision and therefore the Board has recharacterized the issue as styled on the title page (entitlement to service connection for head injury residuals instead of whether new and material evidence has been received to reopen a claim for service connection for head injury residuals).

If VA receives or associates with the claims folder relevant official service department records at any time after a decision is issued on a claim that had not been associated with the claims folder when VA first decided the claim, VA will reconsider the claim without requiring new and material evidence.  38 C.F.R. § 3.156(c) (2013).  In February 2009, additional service treatment records were associated with the claims file.  These records were not associated with the claims folder when VA first decided the claim, and are pertinent to the hypertension claim on appeal.  Therefore, the hypertension claim will be reconsidered without consideration of whether there is new and material evidence.  The Board thus has recharacterized that issue on the title page accordingly.

The issues of entitlement to service connection for headaches, hypertension, head injury residuals, bilateral hearing loss, and a back condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An October 1975 rating decision denied the appellant's claim for entitlement to service connection for headaches; notice of the determination and of his appellate rights were provided, a timely appeal was not filed, and the decision became final.

2.  Evidence received subsequent to the October 1975 rating decision is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for headaches. 




CONCLUSIONS OF LAW

1.  The October 1975 rating decision denying service connection for headaches is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 20.204, 20.302, 20.1103 (2013).

2.  New and material evidence has been received since the October 1975 rating decision, and the claim for service connection for headaches is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in a January 2009 letter prior to the initial adjudication of his claims.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claims.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

As discussed below, the Veteran's request to reopen a previously denied claim is being granted, and therefore any notice deficiencies with respect to the elements for reopening a previously denied claim is not prejudicial and will not be discussed further.

New and Material Evidence

Unappealed rating decisions are final with the exception that a claim may be reopened by submission of new and material evidence.  When a Veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."

If VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of the Veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, VA must presume the credibility of the evidence.  Justus v. Principi, 3 Vet. App. 510 (1992).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

The Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id. 

The Veteran's claim for entitlement to service connection for headaches was previously denied in an October 1975 rating decision, based on the absence of evidence of headaches while in service.  The October 1975 rating decision became final because the Veteran did not submit a notice of disagreement or new and material evidence within one year of the date on which the Veteran was notified of the decision.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

The Veteran filed a claim to reopen in February 2009.  A September 2009 rating decision reopened the claim, but denied service connection.  The Veteran appealed.  Regardless of whether the RO reopened the Veteran's claim, the Board must decide the threshold issue of whether the evidence is new and material before addressing the merits of a claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett, 83 F.3d at 1380.

The evidence added to the record since the last final decision included the Veteran's testimony at an April 2012 Travel Board hearing.  At his April 2012 Travel Board hearing, the Veteran testified to an incident of an explosion while onboard an amphibious vehicle in which he struck his head and subsequently developed headaches.

The Board finds that the lay evidence presented by the Veteran concerning his headaches in service is new and material and relate to previously unestablished facts that tend to substantiate the Veteran's claim.  The testimony of the Veteran at his April 2012 hearing is consistent with the circumstances, conditions, or hardships of service as an amphibious crew member while in Vietnam.  38 U.S.C.A. § 1154(a) (West 2002).  Therefore, headaches resulting from hitting his head in an amphibious vehicle, such as described by the Veteran, is consistent with the circumstances of his military service and warrants reopening of the Veteran's claim of service connection for headaches, as it is new and material evidence within the meaning of 38 C.F.R. § 3.156(a).  Accordingly, the claim for service connection for headaches is reopened. 


ORDER

New and material evidence to reopen a claim of entitlement to service connection for headaches has been received; the appeal is granted to this extent.


REMAND

While the Board regrets further delay, after review of the record, the Board finds that a remand for further development is warranted with respect to the issues of entitlement to service connection for headaches, hypertension and head injury residuals, and that further procedural action is necessary with respect to the bilateral hearing loss and residuals of a back injury claims. 

The record as it stands is inadequate for the purpose of rendering a fully informed decision as to the claims on appeal.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill the statutory duty to assist the Veteran in developing facts pertinent to the claim.  Ascheri v. Brown, 4 Vet. App. 371, 377 (1993).  

At the time of the Veteran's claims for service connection for headaches and hypertension in 1975, only the Veteran's June 1967 Report of Medical History and November 1971 Report of Medical Examination were available.  A Deferred or Confirmed Rating Decision dated in May 1975 noted "SMR's grossly inadequate please try again."  

Recently available service treatment records provided by the Veteran reveal blood pressure readings on entrance examination in June 1967 of 170/90, 160/100, 164/70, and 160/104.  A treatment record entry dated in October 1969 notes that the Veteran's high blood pressure should be checked.  The Board concludes that because the recently received service treatment records show the Veteran had elevated blood pressure readings during service and because the evidence indicates that he has a current diagnosis of hypertension, under the low threshold standard in McLendon, the Veteran should be afforded a VA examination on remand.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

At his April 2012 Travel Board hearing, the Veteran testified that while in service in Vietnam during the transportation of 500 gallon fuel cells in an amphibious vehicle, the Veteran's vehicle hit something in the water and an explosion ensued, which resulted in the Veteran injuring his head.  The Veteran also contends that his headaches and a seizure disorder are secondary to the head injury he suffered during this incident.  In this respect, the Veteran is competent to provide testimony regarding his experiences during service.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Moreover, his contention is consistent with the places, types, and circumstances of the Veteran's service.  38 U.S.C.A. § 1154(a).  Such competent testimony should be taken into account in the Veteran's claims for service connection. 

On these facts, the Board finds that a VA examination is warranted to address the nature and etiology of the headache, hypertension, and head injury residual disabilities.  See McLendon, supra; see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  In this regard, the Board notes that there is no medical opinion of record that fully addresses the etiology of these conditions.

Turning to the claims of service connection for bilateral hearing loss and residuals of a back condition, in a September 2009 rating decision, the RO denied service connection for bilateral hearing loss, residuals of a back condition, hypertension and head injury residuals, and denied reopening the claim for headaches.  On October 30, 2009, the Veteran filed a notice of disagreement (NOD) with respect to the September 2009 rating decision, but only for the issues of hypertension, head injury residuals and headaches.  The RO issued a November 2009 Statement of the Case (SOC) but not as to the issues of entitlement to service connection for bilateral hearing loss and residuals of a back condition.  The Veteran's representative later filed an NOD with respect to the issues of entitlement to service connection for bilateral hearing loss and residuals of a back injury.  The RO found the NOD as to those issues timely in an October 8, 2010 letter.  On October 20, 2010, the RO issued an SOC as to the issues of entitlement to service connection for bilateral hearing loss and residuals of a back condition.  It does not appear that a substantive appeal was thereafter filed as to those issues.

On remand, the RO should issue an SOC on the issue of whether a substantive appeal was timely filed in response to the October 20, 2010 SOC with respect to the issues of entitlement to service connection for bilateral hearing loss and a back condition.  

Accordingly, the case is REMANDED for the following action:

1. The RO must make an additional request from the appropriate agency for the Veteran's service treatment records.  If the response received indicates that no additional service treatment records are available, then the RO should include a memorandum in the claims file documenting this finding.

2.  The RO should contact the Veteran through his representative and request that he submit any copies of service treatment records that may be in his possession.

3.  The RO should contact the Veteran through his representative and ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers, VA and private, who have treated him for the claimed disabilities since service.  After securing any necessary authorization, request copies of all indicated records which have not been previously secured and associate them with the claims folder.

4.  The RO should then arrange for the Veteran to undergo a VA examination by an appropriate examiner to determine the nature and etiology of any headache disorder.  The claims file must be made available for review of his pertinent medical and other history.  The examination should include any necessary diagnostic testing or evaluation.

Based on a physical examination and comprehensive review of the claims file, the examiner is asked to indicate the following:

(a) Does the Veteran currently have a headache disorder?

(b) If so, is the Veteran's headache disorder at least as likely as not (50 percent or more probable) caused by or aggravated by his military service, to include an inservice amphibious vehicle accident?

In making this determination, the examiner's attention is directed to the Veteran's credible assertions that he was involved in an amphibious vehicle accident during service.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.  If the examiner is unable to provide the requested opinion, please expressly indicate this and discuss why this is not possible or feasible. 

5.  The RO should also arrange for the Veteran to undergo a VA examination by an appropriate examiner to determine the nature and etiology of any head injury residuals, including seizures.  The claims file must be made available for review of his pertinent medical and other history.  The examination should include any necessary diagnostic testing or evaluation.

Based on a physical examination and comprehensive review of the claims file, the examiner is asked to indicate the following:

(a) Does the Veteran currently have a seizure disorder or any other head injury residuals?

(b) If so, is the Veteran's seizure disorder or other noted head injury residuals at least as likely as not (50 percent or more probable) caused by or aggravated by his military service, to include an inservice amphibious vehicle accident?

In making this determination, the examiner's attention is directed to the Veteran's credible assertions that he was involved in an amphibious vehicle accident during service.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.  If the examiner is unable to provide the requested opinion, please expressly indicate this and discuss why this is not possible or feasible. 

6.  Arrange for the Veteran to undergo a VA examination by an appropriate examiner to determine the nature and etiology of any hypertension.  The claims file must be made available for review of his pertinent medical and other history.  The examination should include any necessary diagnostic testing or evaluation.

Based on a physical examination and comprehensive review of the claims file, the examiner is asked to indicate the following;

(a) Does the Veteran currently have hypertension?

(b) If so, did the Veteran's hypertension clearly and unmistakably pre-exist his entry into active duty?

(i) If so, is there clear and unmistakable evidence that the Veteran's pre-existing hypertension did not undergo an increase in the underlying pathology during service (i.e., was not aggravated during service)?

If there was an increase in severity of the Veteran's hypertension during service, was that increase clearly and unmistakably due to the natural progress of the disease, or was it above and beyond the natural progression?

(ii) If the hypertension did not clearly and unmistakably exist prior to service and did not undergo aggravation in service, is it at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's hypertension is causally related to any incident of service?

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.  If the examiner is unable to provide the requested opinion, please expressly indicate this and discuss why this is not possible or feasible. 

7.  The Veteran is hereby advised that failure to report for his scheduled VA examinations, without good cause, may have adverse consequences for his claim.

8.  The RO should issue the Veteran and his representative an SOC on whether a timely substantive appeal was filed in response to the October 2010 SOC with respect to the issues of service connection for bilateral hearing loss and a back condition.
 
Thereafter, readjudicate the claims.  If a benefit sought on appeal is not granted to the Veteran's satisfaction, he must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order the case should be returned to the Board for further appellate action.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


